DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 5, 6, 8, 9, 11, 12 and 15. 

Applicants' arguments, filed 07/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a system for manufacturing a deodorant. The claim is indefinite since the claims comprises increasing or decreasing certain components and it is not clear how such step is a system. The general definition of a system is combination of things or parts forming a complex or unitary whole. Increasing or decreasing certain components is not a combination of things or parts forming a complex or unitary whole. To obviate this issue, it is suggested that the term “system” be replaced with --- method ---. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak (US 2014/0255077, Sep. 11, 2014) in view of Guskey et al. (US 6,123,932, Sep. 26, 2000).
Mobarak discloses a deodorant composition comprising propanediol combined with deodorizing active ingredients, namely zinc ricinoleate, grapefruit seed extract and sodium bicarbonate (¶ [0022]). In addition to the above three deodorizing active ingredients, additional ingredients may be incorporated in the deodorant formulation (¶ [0025]). The deodorant formulation may comprise, by weight based on the total weight of the composition: 30-60% propanediol; from about 20-40% glycerin; from about 1.5-3% zinc ricinoleate; from about 0.1-2% grapefruit seed extract; from about 0.05-0.2% sodium bicarbonate; from about 5-10% sodium stearate; from about 0.5-2% polyglyceryl-3-caprate; from about 0.1-1% sucrose cocoate; from about 0.5-4% silica; from about 0.5-6% corn starch; from about 20-30% water; and from about 0.001-5% of one or more further deodorizing active ingredients (¶ [0034]). Malodor masking agents such as perfumes and fragrance may be incorporated. These include essential oils or perfumes such as florals, herbs, fruits, trees, shrubs, fungi, corals, and grasses (¶ [0030]). The deodorant formulation may be formulated into stick products. The general manufacturing process for creating such deodorant sticks products is known. The water-soluble ingredients are progressively added and mixed under agitation, while heating to temperatures suitable to promote the dissolution of the ingredients. The mixture is then cooled while continuing to be agitated. Volatile ingredients such as essential oils, perfumes, and the grapefruit seed extract are then added, and mixing is continued until the composition is homogenous. Next, the packaging is filled (¶ [0040]). 
Mobarak differs from the instant claims insofar as not disclosing wherein a penetration test in compliance with ASTM D-1321 results in penetration in the range of 170 to 240 µm or 100 to 169 µm.
However, Guskey et al. disclose a deodorant composition in the form of a deodorant suck which has a product hardness of less than about 200 pens (measured in tenths of a millimeter). Product hardness is a reflection of how much force is required to move a penetration needle a specified distance and at a controlled rate into a deodorant composition. Lower values represent harder product and higher values represent softer product. The product hardness can be measured using taper-tipped penetration needle as specified in ASTM Method-D 1321-DIN 51 579 (col. 8, lines 60-69 – col. 9, lines 1-10). A non-polymeric gellant may be used to provide the desired hardness (col. 6, lines 24-25). Suitable non-polymeric gellants include silica (col. 6, line 51). Glycerin is a liquid carrier (col. 9, lines 51-53).
Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed penetration ranges depending on the hardness desired for the deodorant composition. 
In regards to the amounts of propanediol, silica, corn starch, and sucrose cocoate recited in the claims, Mobarak discloses 30-60% propanediol, from about 0.1-1% sucrose cocoate, from about 0.5-4% silica, and from about 0.5-6% corn starch. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards instant claims 5 and 6 reciting about 8-17.3% glycerin, Mobarak discloses about 20% glycerin. An amount of about 20% would reasonably include 17.3%. Furthermore, an amount of 17.3% is close to 20% glycerin. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Therefore, since 17.3% is close to 20%, one of ordinary skill in the art would have expected them to have the same properties. As such, an amount 17.3% would have been obvious. 
In regards to instant claims 5 and 6 reciting a high pay-off deodorant and a low pay-off deodorant, respectively, since Mobarak discloses substantially the same components in substantially the same amounts as the claimed invention, Mobarak discloses high pay-off and low pay-off deodorants. 
In regards to instant claim 15 reciting increasing propanediol, cornstarch, silica, or sucrose cocoate, and decreasing glycerin to provide a deodorant having high pay-off; and decreasing propanediol, cornstarch, silica, or sucrose cocoate, and increasing glycerin to provide a deodorant having low pay-off, this would have been obvious from the teachings of Guskey et al. Guskey et al. disclose wherein silica provides desired hardness. Therefore, it would have been obvious to one of ordinary skill in the art that adjusting the amount of silica would affect softness/hardness (i.e. pay-off). Guskey et al. also disclose wherein glycerin is a liquid carrier. Therefore, it would have been obvious to one of ordinary skill in the art that glycerin as a liquid carrier would affect the softness/hardness of a composition. 

2.	Claims 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak (US 2014/0255077, Sep. 11, 2014) in view of Guskey et al. (US 6,123,932, Sep. 26, 2000), and further in view of Brunner, Jr. (US 2018/0271758, Sep. 27, 2018).
The teachings of Mobarak and Guskey et al. are discussed above. Mobarak and Guskey et al. do not disclose wherein the deodorant formulation comprises about 0.1-1% Saccharomyces ferment filtrate. 
However, Brunner, Jr. discloses a cosmetic antiperspirant composition comprising Saccharomyces ferment. Saccharomyces ferment possesses with particular advantage an odor-masking or odor-reducing effect. This effect arises from enzymatic conversion of particular odorant groups, converting corresponding odorants or fragrances into larger, heavier compounds, which on account of their greater weight are no longer able to evaporate so easily and whose odor is therefore no longer perceived. (¶ [0045]). The Saccharomyces ferment has a fraction of 0.5 wt. % to 5 wt. % based on the total weight of the composition (¶ [0046]). In an embodiment it is advantageous, from the standpoint of skincare, for the composition to further comprise at least one skincare substance (¶ [0056]). The at least one skincare substance may be glycerol (i.e. glycerin) (¶ [0057]). The at least one skincare substance preferably has a fraction of 0 wt. % to 20 wt. % based on the total weight of the composition (¶ [0059]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Mobarak discloses wherein the composition may comprise one or more deodorizing active ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.5 wt. % to 5 wt. % Saccharomyces ferment into the composition of Mobarak since it is a known and effective deodorizing active ingredient and amount thereof as taught by Brunner, Jr. 
In regards to instant claim 8 reciting about 10.0% glycerin, Brunner, Jr. discloses it is advantageous, from the standpoint of skincare, for the composition to further comprise at least one skincare substance (¶ [0056]). The at least one skincare substance may be glycerol (i.e. glycerin) (¶ [0057]). The at least one skincare substance preferably has a fraction of 0 wt. % to 20 wt. % based on the total weight of the composition (¶ [0059]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated up to 20 wt. % glycerin into the composition of Mobarak motivated by the desire to provide the composition with skincare benefits as taught by Brunner, Jr. Although Mobarak discloses about 20-40% glycerin, one of ordinary skill in the art would have had a reasonable expectation of success of using an amount that is lower since about 20-40% glycerin is optional in the composition. Therefore, one of ordinary skill in the art may incorporate glycerin for a different use and in an amount appropriate for that use. 
In regards to instant claim 11, product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary. See MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The instant claims are directed towards a composition comprising propanediol, glycerin, sodium stearate, zinc ricinoleate, polyglyceryl-3-caprate, silica, corn starch, grapefruit seed extract, Saccharomyces ferment filtrate, and sucrose cocoate; which Mobarak in view of Brunner, Jr. disclose. Therefore, the product in the product-by-process claim is obvious from a product of the prior art and the claims are unpatentable even though the prior product was made by a different process. 
In regards to instant claim 12, Mobarak discloses mixing the ingredients, but does not disclose the order of mixing recited in the instant claim. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. In regards to the temperatures and mixing times recited in instant claim 12, Mobarak discloses wherein the mixture is heated to temperatures suitable to promote the dissolution of the ingredients and wherein mixing is continued until the composition is homogenous. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed temperature and mixing times depending on the temperature and mixing times needed to dissolve all the ingredients and make the composition homogenous.


Response to Arguments
	Applicant argues that the discovery regarding glycerin not following a simple linear relationship with product hardness is not something that could be considered obvious or predictable to the skilled person.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided objective evidence showing wherein glycerin does not follow a linear relationship with product hardness. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield and Dupont, 197 USPQ 227, 229 (C.C.P.A. 1978). Therefore, since Applicant has not provided objective evidence supporting their argument, Applicant’s argument is unpersuasive.

	Applicant argues that the manufacturing method steps requires extensive skill and experience within the personal care product manufacturing field, so it is not accurate that the method can be readily assumed from reviewing the cited prior art.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein the manufacturing method steps requires extensive skill and experience within the personal care product manufacturing field. Therefore, Applicant’s argument is unpersuasive.

	Applicant argues that formulations in which the product hardness can be strategically set by manipulating amounts of propanediol, cornstarch, silica, sucrose cocoate, and glycerin is not disclosed by or obvious in light of the cited prior art.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, in regards to instant claim 15 reciting increasing propanediol, cornstarch, silica, or sucrose cocoate, and decreasing glycerin to provide a deodorant having high pay-off; and decreasing propanediol, cornstarch, silica, or sucrose cocoate, and increasing glycerin to provide a deodorant having low pay-off, this would have been obvious from the teachings of Guskey et al. Guskey et al. disclose wherein silica provides desired hardness. Therefore, it would have been obvious to one of ordinary skill in the art that adjusting the amount of silica would affect softness/hardness (i.e. pay-off). Guskey et al. also disclose wherein glycerin is a liquid carrier. Therefore, it would have been obvious to one of ordinary skill in the art that glycerin as a liquid carrier would affect the softness/hardness of a composition. As such, Applicant’s argument is unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6, 8, 9, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,302,127 in view of Guskey et al. (US 6,123,932, Sep. 26, 2000). The pending claims and patented claims both recite a composition comprising propanediol, glycerin, silica, corn starch, and sucrose cocoate. The pending claims differ from the patented claims insofar as not reciting a penetration test in compliance with ASTM D-1321 results in penetration in the range of 170 to 240 µm or 100 to 169 µm. However, Guskey et al. disclose a deodorant composition in the form of a deodorant suck which has a product hardness of less than about 200 pens (measured in tenths of a millimeter). Product hardness is a reflection of how much force is required to move a penetration needle a specified distance and at a controlled rate into a deodorant composition. Lower values represent harder product and higher values represent softer product. The product hardness can be measured using taper-tipped penetration needle as specified in ASTM Method-D 1321-DIN 51 579 (col. 8, lines 60-69 – col. 9, lines 1-10). Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed penetration ranges depending on the hardness desired for the deodorant composition. In regards to the amounts recited in the pending claims differing from the amounts recited in the patented claims, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  With regards to the amount of glycerin and silica, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. 

Response to Arguments
	Applicant argues that the claims as amended are inventive over those set out in the patent.
	The Examiner does not find Applicant’s argument to be persuasive and submits that the claimed invention does not appear to be inventive as discussed above. 

Conclusion
Claims 5, 6, 8, 9, 11, 12 and 15 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612